Citation Nr: 0936750	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected seizure disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to May 
1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the RO) in Boston, Massachusetts, that denied the Veteran an 
increased rating for his seizure disorder, denied service 
connection for various orthopedic disorders claimed as 
secondary to the seizure disorder, and denied entitlement to 
total disability by reason of individual unemployability 
(TDIU).  

The Veteran appealed all of the above issues.  However, the 
Veteran's claim for service connection for his orthopedic 
disorders was granted by the Board in a decision and remand 
dated in March 2008.  The Veteran's claim for TDIU was 
granted in full by the Appeals Management Center (RO/AMC) in 
a decision dated in March 2009.  

Thus, the sole remaining issue in this appeal is the 
Veteran's claim for an evaluation in excess of 40 percent for 
his seizure disorder.  

The Board notes that the Veteran submitted certain optometric 
records and wrote a notation on one of the records to the 
effect that he believes that he developed cataracts secondary 
to his use of anticonvulsant medications.  It is unclear 
whether, by doing so, the Veteran intended to raise a claim 
for secondary service connection for cataracts.  If so, he 
should explicitly file such a claim with the RO.  

The Board notes that the Veteran initially requested a 
hearing at the RO .  However, the Veteran subsequently 
withdrew his request.  Therefore, no hearing was held in this 
matter.  38 C.F.R. § 20.704(e).  




FINDING OF FACT

The service-connected seizure disorder is not shown to be 
manifested by at least 1 major seizure every 4 months during 
any one year period, or by at least 9 minor seizures per 
week, at any time relevant to this appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected seizure disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.124a 
including Diagnostic Code 8914.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that 38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The third sentence of 38 C.F.R. § 3.159(b) (1), which stated 
that "VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  

However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice 
if such errors are not prejudicial to the claimant.  Id at 
121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).  

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  

However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating 
and effective dates for the award of benefits will be 
assigned if service connection is awarded.  Id at 486.  

In this case, the Veteran was sent letters in October 2003, 
December 2003, and January 2004, prior to the initial rating 
decision herein, that explained the respective duties of VA 
and the Veteran to obtain evidence in support of his claim.  
Additionally, the December 2003 letter informed the Veteran 
that, in order to receive a higher rating for his seizure 
disorder, he needed to show that it got worse.  

After the Veteran's increased rating claim was remanded by 
the Board in March 2008, the Veteran was sent another notice 
in March 2008 that again informed him of VA's duty to assist 
him in obtaining evidence relevant to his claim.  

This notice also adequately explained the general manner in 
which VA assigns disability ratings and effective dates.  The 
Veteran claim for TDIU was subsequently granted in full upon 
readjudication, and his increased rating claim was 
readjudicated in a June 2009 Supplemental Statement of the 
Case (SSOC), thus curing any pre-decisional notice error.  

Additionally, the Board finds that any error in providing the 
notice required by Dingess would, in any event, be harmless 
in this case insofar as an increased rating is denied and 
therefore no effective date for a higher rating will be 
assigned.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claim(s) 
for the benefit(s) sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record 
evidence including VA treatment records, private treatment 
records, service treatment records, accident reports, 
documents showing medical leave taken by the Veteran from his 
previous employment, a letter indicating that the Veteran was 
granted Social Security Disability benefits for his multiple 
disabilities, and written correspondence from the Veteran.  
Two VA examinations were provided in connection with this 
claim.  

The Board acknowledges that the Veteran was awarded Social 
Security Disability (SSD) benefits effective January 1, 2003.  
The Veteran indicated that these benefits were awarded as a 
result of his seizure disorder and multiple orthopedic 
problems. In its March 2008 remand, the Board instructed the 
RO/AMC to attempt to obtain the Veteran's Social Security 
Administration (SSA) records since the duty to assist 
requires VA to obtain potentially relevant documents that are 
in the custody of a federal department or agency.  38 C.F.R. 
3.159(c)(2).  

The claims file does not indicate that this was accomplished.  
While a claimant has a right to substantial compliance with 
the Board's remand instructions, see, e.g., Stegall v. West, 
11 Vet. App. 268, 271 (1998), in this case the Board notes 
that the Veteran was granted a total evaluation based on 
individual unemployability subsequent to the March 2008 
remand.  

Since he already receives the maximum 100 percent benefit, 
there is nothing that could be gained by obtaining the 
Veteran's SSA records.  The records of his treating 
physicians and the VA examiners are sufficient to evaluate 
the Veteran's symptoms pursuant to the schedular criteria, 
and the effect of his disabilities as totally precluding 
substantially gainful employment has already been conceded, 
as previously noted.  

Therefore, a further remand to enable VA to obtain SSA 
records would only serve to unduly delay this matter without 
providing any corresponding benefit to the Veteran.  

The Board finds that its other remand instructions were 
substantially complied with.  See Id; See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with). .


II. Increased Rating

The Veteran claims that his seizure disorder is more severe 
than is contemplated by the currently assigned 40 percent 
rating.  

VA disability ratings are determined by applying criteria 
that are set forth in the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  Ratings are based on 
average impairments of earning capacity resulting from 
particular diseases and injuries and the residuals thereof in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's seizure disorder is rated pursuant to the 
General Rating Formula for Major and Minor Epileptic Seizures 
that is set forth in 38 C.F.R. § 4.124a, which applies to 
diagnostic codes 8910-8914.  

Pursuant to the schedular criteria set forth therein, a 40 
percent rating is assigned where the Veteran experienced at 
least 1 major seizure in the last 6 months, or 2 major 
seizures in the last year, or averaged at least 5 to 8 minor 
seizures weekly.  

A 60 percent rating is assigned when the Veteran averaged at 
least 1 major seizure every 4 months over the last year or 9 
to 10 minor seizures weekly.  An 80 percent rating is 
assigned when the Veteran averaged at least 1 major seizure 
every 3 months over the last year or more than 10 minor 
seizures weekly.  

An 100 percent rating is assigned when the Veteran averaged 
at least 1 major seizure per month over the last year.  

Pursuant to the applicable rating criteria, a "major 
seizure" is defined as a seizure that is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  
Psychomotor seizures will be rated as major seizures when 
they are characterized by automatic states and/or generalized 
convulsions with unconsciousness.  See diagnostic code 8911, 
note 1, and diagnostic code 8914.  

A "minor seizure" is defined as a brief interruption in 
consciousness or conscious control associated with starting 
or rhythmic blinking of the eyes or nodding or the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.  

Psychomotor seizures will be rated as minor seizures when 
characterized by brief, transient episodes of random motor 
movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood, or automatic 
disturbances.  See diagnostic code 8911, note 2, and 
diagnostic code 8914.  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

The Veteran was examined by VA in December 2008.  At that 
time, the examiner noted that the Veteran has a temporal lobe 
bilateral seizure disorder.  Even since an accident in 1973, 
he has experienced intermittent losses of consciousness.  He 
is currently prescribed therapeutic levels of 5 different 
seizure medications, but these have been ineffective at 
preventing his seizures.  Over the past year, he had several 
episodes per month of seizures which were described as 
"auras."  Auras are defined by Dorland's Illustrated 
Medical Dictionary, 31st Edition (2007) as "a subjective 
sensation or motor phenomenon that precedes and marks the 
onset of an episode of a neurological condition, particularly 
an epileptic seizure or a migraine."  Id.   

The examiner noted that these auras were now considered to 
be, in and of themselves, seizures.  During these auras the 
Veteran experiences a "pins and needles" sensation in his 
hands and sometimes finds himself in unfamiliar locations.  
He does not have convulsive seizures.  

The Veteran also reported that he experienced times when he 
found himself in places but did not know how he got there or 
when he was "totally dazed."  He did not describe the 
frequency of these episodes.  His seizures get worse if the 
Veteran does not get enough sleep or if it gets too hot.  He 
does not know how long his seizures last.  He does lose 
function during the seizures.  

Magnetic resonance imagining (MRI) showed mesial temporal 
sclerosis bilaterally.  The Veteran also developed osteopnia 
(decreased bone mass) secondary to long term use an 
anticonvulsants but no symptoms of this disorder were 
identified.  His electroencephalogram (EEG) is abnormal.  His 
cranial nerves II-XII on exam were intact.  He had no 
nystagmus.  Motor strength was 5/5.  His senses were intact 
to pin and vibration.  Deep reflexes were 2+ and equal except 
for the right knee which was 1+.  Toes were down going.  
Finger to nose and heel to shin were done well.  The Veteran 
was alert and oriented and was able to give a full history.  

The Veteran no longer drives due to his seizures.  Other 
evidence in the claims file indicates that the Veteran's 
driver's license was revoked due to numerous serious motor 
vehicle accidents that were allegedly caused by his seizures.  

The examiner diagnosed an uncontrolled seizure disorder on 
multiple medications which he characterized as refractory 
epilepsy secondary to mesial temporal sclerosis.  He opined 
that the Veteran was not employable due to his seizure 
disorder.  

The Veteran was reexamined by VA in January 2009.  At that 
time, the Veteran described a history of petit mal seizures 
that continue to the present time and he was described as 
having a complex pattern of recurring seizures described as 
those of absence of attention and violent temper disorders.  

The examiner noted the Veteran's history of numerous 
orthopedic injuries due to motor vehicle accidents and other 
accidents that the Veteran was involved in when he had 
seizures.  The examiner opined that the Veteran's seizure 
disorder is not resolved because he reports seizures 
occurring 3 or 4 times per month.  The examiner diagnosed 
seizure disorder (petit mal) continuing and unresolved, as 
well as several orthopedic diagnoses.  

The Veteran's VA treatment records reflect continuing 
treatment for a seizure disorder.  In August 2006, the 
Veteran's VA treating physician wrote a letter requesting 
that the Veteran be excused from jury duty due to cognitive 
impairment secondary to his intermittent seizures and as a 
side effect of his seizure medications.  

A treatment record dated in July 2006 indicates that the 
Veteran reported that he had at least 17 seizures since 
December 2005.  These seizures were characterized by symptoms 
such as becoming confused and unresponsive, falling, spilling 
things without knowing how the spill occurred, and 
incontinence.  

A June 2006 telephone consultation note indicated that the 
Veteran reported having 3 seizures in 3 days which was noted 
to be "unusual" for this patient.  In July 2005 the Veteran 
reported that he had approximately 34 "auras" since January 
2005 that were associated with a funny feeling in the head 
and, at times, unconsciousness.  

In September 2005 the Veteran reported that he was aware of 
only 1 seizure, during which he stopped talking to someone 
mid-sentence.  In November 2003 the Veteran called his 
treating physician and told her that he had several seizures 
a day.  

However, he previously reported not having any seizures for a 
1 year period.  The Board notes that the Veteran started 
reporting increased seizures shortly after he told his 
treating providers that he intended to seek increased 
compensation from VA for his seizure disorder as well as 
social security disability compensation.  

The private treatment records that were submitted by the 
Veteran relate primarily to his orthopedic problems.  The 
Veteran also submitted various motor vehicle accident 
reports, including a document showing that his driver's 
license was revoked due to his seizure disorder and 
involvement in numerous motor vehicle accidents.  

The Veteran also submitted documents showing that he 
exhausted his family and medical leave act (FMLA) benefits 
during two years as a result of his various medical problems.  
However, the Veteran did not work at any time during the 
appeal period herein.  

The evidence does not show that the Veteran had seizures 
averaging at least 1 major seizure every 3 months or 9-10 
minor seizures per week at any time during his appeal.  For 
example, in July 2005 the Veteran reported approximately 34 
minor seizures over an approximate 6 month period, which is 
less than 9 seizures per week.  From December 2005 to July 
2006 the Veteran reported approximately 17 minor seizures 
over a 7 month period.  In December 2008 the Veteran reported 
that he had "several" aura type seizures per month, and in 
January 2009 he reported that he had 3-4 seizures per month.  
At no time did the Veteran report that he experienced more 
than 8 minor seizures weekly.  

Likewise, the evidence does not show that the Veteran 
averaged at least 1 major seizure every 4 months.  The 
majority of the Veteran's seizures were described as "aura" 
type seizures, which, as previously noted, are primarily 
associated with perceptual disturbances.  

Although the Veteran did sometimes experience loss of 
consciousness, brief interruptions in consciousness are part 
of the definition of a minor seizure.  See Diagnostic Code 
8911 note 2.  

While psychomotor seizures with automatic states with 
unconsciousness are classified as major seizures, none of the 
Veteran's treating physicians or VA examiners indicated that 
the Veteran had automatic states with unconsciousness.  
Furthermore, there is no indication of the frequency with 
which the Veteran experiences seizures that are associated 
with unconsciousness.  

Thus, a schedular rating higher than 40 percent is not 
warranted in this case.  

The Board considered the factors pertaining to an 
extraschedular rating.  38 C.F.R. § 3.321(b).  See also Thun 
v. Peake, 11 Vet. App. 111, 115 (2008). The Veteran's 
symptoms, which consist of seizures, are adequately described 
in the rating schedule.  While the evidence indicates that 
the Veteran's seizure disorder renders him unemployable, the 
Veteran was awarded TDIU which adequately compensates him for 
this circumstance.  

Therefore, the Veteran's unemployability does not warrant 
referral for an extraschedular rating for his underlying 
epileptic condition.  Furthermore, the Veteran is already 
being paid at the 100 percent rate for his disabilities, so 
there would be no benefit to the Veteran by referring this 
matter for extraschedular consideration in any event.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.  


ORDER

A rating in excess of 40 percent for the service-connected 
seizure disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


